internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-167034-02 date date legend date a brother state a place b sister state c place d type e type f number g number h number i number j dear this is in reply to your letter dated date a in which you requested on behalf of brother and sister a waiver under sec_7702 of the internal_revenue_code for various life_insurance contracts the contracts that inadvertently failed to meet the requirements of sec_7702 the contracts are identified on exhibits c1 and c2 attached to this letter brother is a stock_life_insurance_company as defined in sec_816 and is subject_to taxation under part i of subchapter_l of the code brother is organized and operated under the laws of state a and is licensed to engage in the insurance_business in place b sister is also a stock_life_insurance_company but is organized and operated under the laws of state c and licensed to engage in the insurance_business in place d brother and sister hereinafter taxpayer join in filing a consolidated life non-life federal_income_tax return with their parent company and other includible affiliates description of contracts the contracts that are the subject of the request are either type e universal_life_insurance contracts or type f variable_universal_life_insurance contracts some of the contracts anticipate periodic planned premium payments as well as flexibly scheduled premiums the policy forms were first used in and contracts continue to be issued on the same form now as then subject_to various endorsements all of the contracts permit premium payments on any date prior to a maturity_date or other date specified in the contracts the death_benefits provided under the contracts may be either option or option if option is elected the death_benefit equals the greater of the face_amount specified in the contract or the amount required to satisfy the cash_value corridor requirements of sec_7702 and d an option contracts provides a death_benefit equal to the greater of the face_amount of the contract plus its cash_value or the amount required by the cash_value corridor as with most variable or universal contracts the face_amount and death_benefit under the contracts may be changed upon the policyholder’s request subject_to certain underwriting requirements and other limitations policy_loans are available if a loan is outstanding at the time of the insured’s death taxpayer deducts from the death_benefit to be paid the outstanding loans as well as any mortality and rider charges due and unpaid through the month in which the death occurs and taxpayer credits interest from the date of death to the date of payment finally certain of the contracts provide the policyholder the election to change to paid-up status after which no further premiums may be paid if this option is elected all amounts under the contract are allocated to taxpayer’s general also called fixed account and the death_benefit from that time forward equals the level amount of coverage that the then cash_value of the contract can purchase when applied as a net_single_premium for the coverage at that time determined on the basis specified in the contract taxpayer ensures that each contract for which this option is exercised continues to meet the guideline_premium_limitation requirements of sec_7702 and c the cash_value also often referred to as the policy value used to determine compliance with the federal tax definition of a life_insurance_contract and as the basis for determining the death_benefit under the contracts is defined in the contracts in general for universal contracts the cash_value consists of the premiums_paid less mortality and administrative charges plus interest and any additional premiums_paid since the preceding month’s calculation if a partial withdrawal is taken or the face_amount is reduced the cash_value is adjusted to reflect the amount withdrawn and any applicable surrender charges imposed the cash_value for variable_contracts is computed in a similar manner to the extent that values under the contract are allocated to taxpayer’s general account to the extent that amounts are allocated to one or more of taxpayer’s separate also called variable accounts the cash_value in a given account or sub-account as of a valuation_date is determined by multiplying the number of units purchased for the contract by the then value of a unit in that computation premiums_paid and transfers of amounts allocated to that account since the last valuation_date increase the number of units while transfer of amounts and withdrawals out of the account decrease the number of units in addition monthly mortality and administrative charges allocated to the account decrease the cash_value in the account some of the contracts include additional benefits provided by riders such as waiver of premium other insured coverage children’s insurance accidental death_benefits and guaranteed insurability taxpayer has represented that none of the contracts fail to comply with sec_7702 due to the presence or exercise of these additional benefits compliance program the contracts were intended to qualify as life_insurance contracts under sec_7702 by satisfying the guideline premium requirements of sec_7702 and c and by falling within the cash_value corridor of sec_7702 and d and taxpayer has so administered them since they were issued specifically taxpayer has used software designed to calculate the guideline_premium_limitation for each contract and to test each contract upon issuance subsequent premiums_paid were also tested against the guideline premium limitations in addition upon any change in the benefits under a contract or rider the guideline_premium_limitation was recalculated when the sec_7702 compliance system or an employee of taxpayer responsible for ensuring compliance identified premiums_paid for any contract as in excess of the guideline_premium_limitation employees were to follow detailed written procedures established to provide a proper result pursuant to these procedures relevant parties with taxpayer including sales agents would be notified of the problem and the contract owner would be contacted to determine whether the excess premium should be refunded with any interest due or whether alternatively a change should be made in the contract that would permit the excess_amount to be retained in the contract again taking into account any interest due for those contracts anticipating periodic_payment of premiums taxpayer’s administrative systems sends each contract owner an annual reminder of planned or scheduled premium sec_21 days prior to the contract anniversary date this period of time prior to the anniversary date was selected to permit the owner sufficient time to respond prior to a contract entering its grace period if a premium was received prior to the anniversary date taxpayer’s systems and procedures required that the premium be tested against the then guideline_premium_limitation and any excess returned to the policyholder taxpayer regularly refunded excess premiums to the policyholder owner even though paid only a few days prior to the date upon which the guideline_premium_limitation would increase discovery of one contract that violated sec_7702 resulted in a timely exhaustive review of not only that violation but of the system being used to calculate the guideline premiums and to ensure compliance of all of taxpayer’s contracts with federal tax law taxpayer identified number g contracts that failed sec_7702 due to one of four errors described below errors the first problem causing the failure of number h contracts was the inadvertent removal of an alert system by a taxpayer employee working on a system enhancement specifically the compliance system automatically recalculated the guideline premiums upon changes in the contracts such as smoker nonsmoker reclassification or a reduction in face_amount and further issued an alert notification to appropriate personnel in the event that the change would cause a violation of the guideline_premium_limitation the employee’s removal of the alert trigger caused taxpayer to be unable to make timely refunds or contract changes to avoid exceeding the limitation a second group of number i failures was caused by the manner in which employees handled premiums received immediately prior to a contract anniversary date as noted above taxpayer systems and procedures required testing of the premium against the limitation then in effect if the premium exceeded the limitation the excess was routinely refunded in number i instances however taxpayer employees in contravention of established written procedure incorrectly credited the premiums to the contracts when received without testing the premium against the limitation then in effect thus causing the contract to fail the definition of a life_insurance_contract under sec_7702 a third error occurred during the contract review process undertaken prior to the filing of the waiver request all contracts that might be in error were segregated for further examination a taxpayer employee incorrectly included within that group number j contracts that had not yet passed through the 60-day refund period permitted by sec_7702 because these number j contracts were pulled aside from the regular procedure refunds were not timely made and the contracts failed a fourth group of two contracts failed one contract each failed due to a temporary manual override of a properly functioning system and a data entry error timely cures taxpayer has corrected the first error by reinstating the alert notifying taxpayer’s employees in time to take preventive measures any contracts undergoing changes that would otherwise result in violation of the revised guideline_premium_limitation are now corrected before the violation occurs early application of premiums to taxpayer contracts should no longer occur taxpayer has adjusted its procedures to highlight the issue of premature receipt of scheduled premiums that would exceed the guideline_premium_limitation if applied to a contract upon receipt further to the extent permitted under sec rules where applicable_taxpayer now holds the excess premium in a premium deposit fund until the anniversary date if the premium is received five or more days prior to the anniversary date taxpayer attempts to obtain the contract owner’s instruction as to whether to hold or refund the excess premium in the absence of such instructions the excess premium is refunded with any interest due the third error was due to a misunderstanding of instructions with respect to the review process the team member understood the rule with respect to the need to refund within days but misunderstood an instruction during the review process although this situation is not expected to recur taxpayer has reminded the employee of the rule in sec_7702 to prevent any similar situation from occurring in the future monthly reports are now generated to alert actuarial and supervisory staff to required refunds the fourth type group of errors together with the failures described above have caused taxpayer to undertake four measures first taxpayer has required additional training for all employees and instituted other procedures that will reduce the likelihood of future clerical and data entry problems second new procedures now mandate that certain complex transactions be processed by experienced senior-level employees who are then subject_to an additional level of review third additional quality controls are in place for any transaction that affects the calculation of the guideline_premium_limitation finally monthly reports now are generated to alert actuarial and supervisory staff to potential violations of sec_7702 thereby enabling corrections to be implemented within the allotted days proposed correction taxpayer proposes to remedy the compliance failure of each failed contract that is in force on the date that the requested ruling is issued and under which the sum of the premiums_paid as of that date exceeds the contract’s guideline_premium_limitation on that date taxpayer proposes within days of receipt of this ruling either to refund any excess premium with interest equal to or greater than the contract crediting rate to the contract holders or to increase the death_benefit payable under the failed contract to the level needed to ensure compliance with sec_7702 if the guideline_premium_limitation is not exceeded by the premiums_paid as of the date_of_issuance of this letter taxpayer will not make a correction law analysis in general for contracts issued after sec_7702 provides a definition of the term life_insurance_contract for all purposes of the code to satisfy this definition a life_insurance or endowment_contract must be treated as such under the applicable law pursuant to sec_7702 contract must also either meet the cash_value_accumulation_test of sub sec_7702 or satisfy the guideline premiums requirements of sub sec_7702 and fall within the cash_value_corridor_test of sec_7702 sec_7702 provides that a contract meets the cash_value_accumulation_test if by the terms of the contract the cash_surrender_value of the contract may not at any time exceed the net_single_premium which would have to be paid at such time to fund future_benefits under the contract sec_7702 provides that a contract meets the guideline premium requirements if the sum of the premiums_paid under such contract does not at any time exceed the guideline_premium_limitation as of such time sec_7702 provides that the term guideline_premium_limitation means as of any date the greater of a the guideline_single_premium or b the sum of the guideline level premiums to such date the guideline_single_premium is the single premium at issue that is needed to fund the future_benefits under the contract using the mortality and other charges specified in sec_7702 sec_7702 specifically provides the guideline_single_premium is based on i reasonable mortality charges which meet the requirements if any prescribed in regulations and which except as provided in the regulations do not exceed the mortality charges specified in the prevailing commissioners' standard tables as defined in sec_807 as of the time the contract is issued ii any reasonable charges other than mortality charges which on the basis of the company's experience if any with respect to similar contracts are reasonably expected to actually be paid and iii interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract the guideline_level_premium is the level annual equivalent of the guideline_single_premium payable until a deemed_maturity_date between the insured's attained ages and with interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract sec_7702 the computational rules of sec_7702 and the definitions of sec_7702 apply for purposes of determining both the guideline single and guideline_level_premium if premiums_paid exceed the guideline_premium_limitation sec_7702 allows the issuer days after the end of the policy year in which to refund the excess premiums as may be necessary to cure a failure pursuant to sec_7702 the secretary of treasury may waive a failure to satisfy the requirements of sec_7702 this waiver is granted if a taxpayer establishes that the statutory requirements were not satisfied due to reasonable error and that reasonable steps are being taken to remedy the error based on all of the facts law and arguments presented we conclude that the failure of the contracts to satisfy the requirements of sec_7702 is due to reasonable error taxpayer’s compliance system and procedures would if properly followed have prevented the errors described upon discovery of possible errors taxpayer timely reviewed its procedures discovered failures and requested a waiver of error further taxpayer has instituted additional methods by which to avoid future errors finally taxpayer’s proposed method of correcting the errors is reasonable we express no opinion as to the tax treatment of the contracts under the provisions of any other sections of the code and income_tax regulations that may also be applicable thereto this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the next federal_income_tax return to be filed by taxpayer sincerely yours associate chief_counsel financial institutions and products mark smith chief branch
